DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 9 objected to because of the following informalities: A “t” is missing in “ethyl”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 13, after each step of dipping, the location of the layer formed should be recited.  For example, step (a) of claim 11 should recite, “dipping an electrically non-conductive substrate in a solution of a polymer to form a base layer on the surface of the substrate…”
As to claim 12, a description of what the nanocomposite thin film consists of should be included, similar to claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 8, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR Publication 2012-0040872) in view of Kumar (“Whole Blood Glucose Determination using Glucose Oxidase Immobilized on Cotton Cheese Cloth”).
Kim discloses an electrode for a fuel cell comprising an electron conductor layer, a linker layer on the electron conductor layer, a first enzyme layer on the linker layer and a second enzyme layer on the first enzyme layer, wherein the electron conductor layer can be made of nano-sized carbon materials, and the linker material can be a monomolecular material having one or more amine groups (Paragraphs 0026, 0027, 0031), as recited in claims 1 and 7 of the present invention.  Kim also discloses that the electrode can be an anode and/or a cathode (Paragraphs 0032, 0054), as recited in claim 7 of the present invention.  Kim teaches that prior to forming the second enzyme layer, the first enzyme layer is treated with EDC and NHS (linker layer) (Paragraphs 0039 and 0041).  Thus, alternating enzyme and linker layers are formed on the first monomolecular linker layer, as recited in claims 7 and 10 of the present invention.  Kim also teaches that each of the layers is formed by dipping the substrate in a solution having the material to be formed into a layer (Paragraphs 0057-0065), as recited in claims 11 and 13 of the present invention.  Kim states that the enzyme can be glucose oxidase (Paragraph 0034), as recited in claim 8 of the present invention.
Kim fails to disclose that a cotton fiber substrate having a polyethylenimine base layer formed on the surface is used under the nanoparticle and linker layers to form the electrode.
Kumar discloses a membrane comprising polyethylenimine coated on a cotton substrate that is used for immobilizing a glucose oxidase enzyme (Page 136, 2.4), as recited in claims 1-3 of the present invention.  Kumar also discloses that the layers are formed by soaking the substrate in the different layer solutions (Page 136, 2.4), as recited in claims 11 and 13 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a cotton substrate coated with polyethylenimine below the nanoparticle and linker layers of Kim because Kumar teaches that this substrate aids in the immobilization of enzymes.
Claim(s) 4, 6, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR Publication 2012-0040872) in view of Kumar (“Whole Blood Glucose Determination using Glucose Oxidase Immobilized on Cotton Cheese Cloth”) as applied to claims 1-3, 7, 8, 10, 11 and 13 above, and further in view of Xie (U.S. Patent Publication 2011/0236769).
The teachings of Kim and Kumar have been discussed in paragraph 6 above.
Kim and Kumar fail to disclose that the nanoparticles can be made of gold, silver, aluminum, copper or platinum, and that a plurality of nanoparticle and linker layers can be formed repeatedly on one another.
Xie discloses an electrode for a microbial fuel cell comprising: a cotton substrate, and a nanostructure material on the substrate, wherein the nanostructure material can be carbon materials, such as carbon nanotubes, or metal nanoparticles, such as gold and silver nanoparticles (Paragraphs 0067, 0076, 0078), as recited in claim 4 of the present invention.  Xie also discloses that multiple nanostructure layers can be formed on the substrate (Paragraph 0091), as recited in claim 6 of the present invention.  It would have been obvious to one of ordinary skill in the art that if the nanostructure of Kim were repeated then it would also include the linker layer with it, as recited in claim 6 of the present invention.  Xie teaches that each layer is formed by dip-coating the substrate in the material to be formed (Paragraph 0090), as recited in claims 12 and 14 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a metal nanoparticle, such as gold or silver, instead of the carbon nanotubes of Kim because Xie teaches that gold and silver nanoparticles are an effective alternative for a layer in an electrode of a bio-type fuel cell.  It also would have been obvious to one of ordinary skill in the art that the nanoparticle/linker layers of Kim could be repeatedly formed on the substrate because Xie teaches that this allows for the substrate to be fully coated with the material.
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR Publication 2012-0040872) in view of Kumar (“Whole Blood Glucose Determination using Glucose Oxidase Immobilized on Cotton Cheese Cloth”) as applied to claims 1-3, 7, 8, 10, 11 and 13 above, and further in view of Bucholz (WO Publication 2012-122404).
The teachings of Kim and Kumar have been discussed in paragraph 6 above.
Kim and Kumar fail to disclose that the linker material formed on the nanoparticles is tris(2-aminoethylamine) (TREN).
Bucholz discloses an enzyme immobilization material comprising tris(2-aminoethyl)amine (Paragraph 00227, Pg. 54), as recited in claims 5 and 9 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that TREN could be used as the linker material of Kim because Bucholz teaches that it works well as a cross-linker for immobilization of an enzyme.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722